DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on January 17, 2022.  As directed by the amendment: claim(s) 5 and 7 have been amended, claim(s) 1-4 have been cancelled, and no claim(s) have been added. Thus, claims 5-7 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 4, filed January 17, 2022, with respect to the 35 U.S.C 112(b) rejection of claims 5-7 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claims 5-7 has been withdrawn. 
Applicant's arguments filed January 17, 2022 have been fully considered but they are not persuasive. While the applicant has amended claim 5 to denote what mechanism created the plurality of explosive acoustic wave, they have failed to disclose what parameters the mechanism utilizes in order to create the non-thermal microdestruction sites. As detailed in the Final ejection mailed on 10/21/21, the specification is completely silent regarding common laser parameters such as wavelength, pulse duration, energy, fluence, power, repetition rate, spot size, distance between spots, etc. that provide the claimed result. The applicant argues that the parameters are detailed in specification [0014] and newly amended into the claims. The examiner respectfully disagrees. Both the specification and the newly amended claims merely say “the minimal power needed…” which is neither a parameter nor guidance to how one of ordinary skill in the art can accomplish this method.  Is one of ordinary skill supposed to start at a random power and then lower such power until it has reached the minimal power needed? Furthermore, the applicant submitted an affidavit from one of the inventors in support of this lack of parameters for the laser. The affidavit filed January 17, 2022 is insufficient to overcome the 35 U.S.C. 112(a) rejection of claims 5-7 as set forth in the last Office action because: even the details in the affidavit are ranges without concrete parameters that make sense.  Additionally, the applicant has not addressed the negative limitation “creating a plurality of non-thermal micodestruction sites on biological tissue…without the use of heat…” Therefore, the 35 U.S.C. 112(a) rejection of claims 5-7 is maintained.
Secondly, the applicant argues that the distinction between the current invention and the prior art is in regards to what tissue is being treated. The examiner again respectfully disagrees. The applicant argues that the instant invention targets biological tissue below the surface of skin tissue, while Altshuler targets the skin tissue itself. The examiner would like to note that the limitation in the independent claims “below the surface of skin tissue” only requires the method to be applied below the surface of the epidermis which is the surface of the skin tissue. Furthermore, the prior art Altshuler explicitly states and points out in Figs 1 and 2 (specifically) and [0129]-[0130] that the treatment islets delve below the surface of epidermis and even into the dermis (Fig 2:170 [0129]-[0130]). Further the applicant argues that the Altshuler is only teaching treatment within the “skin section” and it is unclear what point the applicant is trying to make as the instant application also teaches treatment of the skin in the instant specification in [0001] and [0003].  Therefore, it is unclear how the prior art and the instant inventions differ as they both appear to treat the same types of biological tissue.
The applicant further argues and presents in the affidavit that photodestruction methods only mechanically destroy tissue in the immediate vicinity of the absorption center. The examiner again respectfully disagrees as photodisruption explicitly involves the creation of an acoustic wave which propagates through to the tissue as seen in Fig 42a of Altshuler.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Nonthermal character of microtraumatising preclude possibility of formed defect replacement by fibrous tissue, stimulate only natural regeneration of biological tissue and restoration of functional properties, characteristics, and structure.” as stated in [0008]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As the applicant is attempting to use this to argue that the prior art Altshuler teaches against the instant invention. This is not teaching away, as Altshuler clearly details that this may be in some embodiments of the invention.
Finally, the applicant argues against the prior arts Anderson and O’Donnell. However, Anderson is used as evidence to the fact that the photo disruption process is equivalent to what applicant has described as “non-thermal” and Donnell is utilized to teach in the acoustic waves produced from this method.
The examiner is not convinced; therefore, the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims detail “creating a plurality of non-thermal microdestruction sites on biological tissue…without the use of heat…” however, the instant specification does not disclose any parameters of how these non-thermal microdestruction sites are achieved. The claimed limitations do not disclose what parameters the laser utilizes in order to create these non-thermal microdestruction sites.  It is clear from the specification that a laser generates pulses that generate these waves, but the claims are not limited to a laser and encompass any way in which these waves are generated.  It is emphasized that the specification is completely silent regarding common laser parameters like wavelength, pulse duration, energy, fluence, power, repetition rate, spot size, distance between spots, etc. that provide the claimed result. “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.” See MPEP 2163.03.
Furthermore, the above limitation “creating a plurality of non-thermal microdestruction sites on biological tissue…without the use of heat…” This negative limitation seems to lack support in the instant specification. The instant specification details that this method is applied where the “thermal effect is absent” in [0010] and “no thermal effect applied i.e. no evaporation or coagulation of any of the overlying tissue” in [0029]. It is also detailed that there are “nonthermal microtrauma sites” in [0008] and the “tissue trauma is nonthermal” in [0010]. However, the instant specification does not detail that this method is implemented “without the use of heat.” Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984).See MPEP 2173.05(i)
Claims 5-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is emphasized that the claim encompasses any way in which these acoustic waves can be formed, and specifically the method is not limited to laser pulses that create these waves.  Furthermore, the specification is completely silent as to any specific laser parameters that provide the claimed effect; see written description rejection above.  Based on this, it appears as if applicant is solely claiming the result of a method, without claiming or disclosing the specific steps that provide the effect.  The examiner contends that are any number of ways that acoustic waves can be generated, as claimed, and based on the fact that applicant has provided no examples or direction as to how this result is achieved, the examiner takes the position that in order to make/use the full scope of the claim, undue experimentation would be required. The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 contains the negative limitation “without increasing the contact surface of living tissue.” However, it is unclear what is meant by this limitation and how to interpret this limitation. The examiner has interpreted this to be an effect that would be expressly present or mentioned as an outcome of a treatment. Therefore, a prior art not mentioning this effect would fulfill the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Altshuler (US 2006/0004306 A1) in view of O’Donnell (2004/0054357 A1), as evidenced by Anderson (US 2009/0088733 A1).
Regarding claim 5, Altshuler discloses a method for minimally invasive rejuvenation of biological tissue and restoration of functional properties, characteristics, and structure thereof by creating a plurality of non-thermal microdestruction sites on biological tissue, below the surface of skin tissue, without increasing the contact surface of living tissue to promote natural regeneration in desired areas without the use of heat (photodisruption e.g. [0011]; [0144] [0486]-[0488] the system can utilize photodisruption to create the damage zones without thermal islets), the method consisting of: generating a plurality of non-thermal explosive waves with the use of laser pulses directed at underlying biological (e.g. Fig 42a; [0486]-[0487] the system utilizes electromagnetic radiation [0152]; [0274]; [0363] the system can utilize different parameters to adjust the phases of the output of the system), each wave travelling radially from an epicenter on the surface of skin, and into said underlying biological tissue without increasing the contact surface of living tissue, wherein all epicenters of acoustic waves are located at equal distance from one another, wherein the minimum power of generated acoustic waves is selected in such a way that the power of a single wave generate by one epicenter would be insufficient to cause mechanical trauma of treated biological tissue, but the combined power of the interference of a plurality of the waves generated by adjacent epicenters would be sufficient to cause trauma of a desired level to the treated biological tissue (e.g. Fig 42a; [0152]; [0274]; [0363] the system can utilize different parameters to adjust the phases of the output of the system [0486]-[0487] the system discloses utilizing a skin-lifting implement to create a space between the two lighting assemblies 520 and the illumination is selected so that the damage zones are only in the spatial zones 507 where the beams intersect); and arranging said epicenters of said plurality of non-thermal explosive waves so that the interference zones are created in areas of said underlying biological tissue where microdestruction sites are desired (e.g. [0487] the dimension of the microdestruction sites (the beams intersection) are controlled with high precision to be in the desired). Altshuler is silent regarding wherein the method explicitly states comprising generating a plurality of explosive acoustic waves directed at biological tissue but it does disclose the use of photodisruption (e.g. [0144]-[0145]). 
However, Anderson discloses a method and apparatus for photodisruption in which “High energy, ultrashort pulses of laser light cause extremely rapid heating of the target, with formation of a rapidly expanding thermal plasma.  As the plasma collapses, the shock wave causes mechanical disruption of the target.” This is equivalent to what the applicant has described as non-thermal.

Furthermore, O’Donnell discloses a method and system to create and acoustically manipulate a microbubble within tissue wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue (e.g. [0005]; [0013]; [0031] the system shows that the utilization of the ultrafast laser for photodisruption inherently includes the generation of an acoustic wave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to understand that the utilization of the laser source in Altshuler inherently includes the generation of explosive acoustic waves directed at biological tissue.
Regarding claim 6, modified Altshuler discloses wherein in order to create microdestruction sites in deep biological tissue, said plurality of non-thermal explosive acoustic waves are generated as divergent explosive acoustic waves so that interference zones are formed deep inside the biological tissue where the explosive acoustic waves are focused (e.g. [0486]-[0487]).
Regarding claim 7, Altshuler discloses a method for minimally invasive rejuvenation of biological tissue and restoration of functional properties, characteristics, and structure thereof by creating non-thermal microdestruction sites on biological tissue, below the surface of skin tissue, without increasing the contact surface of living tissue to promote natural regeneration in desired areas without the use of heat (e.g. [0019]), the method consisting of: generating a plurality of non-thermal explosive non-ultrasonic in-phase acoustic waves via laser pulses directed at underlying biological tissue (e.g. Fig 42a; [0486]-[0487] the system utilizes electromagnetic radiation [0152]; [0274]; [0363] the system can utilize different parameters to adjust the phases of the output of the system), wherein the power of each non-thermal acoustic wave is sufficient to create areas of mechanical destruction of biological tissue radially from an epicenter of each acoustic wave, but not in the epicenter (e.g. [0486]-[0487] the system discloses utilizing a skin-lifting implement to create a space between the two lighting assemblies 520 and the illumination is selected so that the damage zones are only in the spatial zones 507 where the beams intersect); and arranging the epicenters for said plurality of non-thermal explosive in-phase acoustic waves adjacent to each other such that microdestruction sites are formed only in interference zones located in the desired areas of biological tissue where two or more explosive in-phase acoustic waves interact (e.g. [0487] the dimension of the microdestruction sites (the beams intersection) are controlled with high precision to be in the desired). 
Altshuler is silent regarding wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue.
However, O’Donnell discloses a method and system to create and acoustically manipulate a microbubble within tissue wherein the method includes comprising generating a plurality of explosive acoustic waves directed at biological tissue (e.g. [0005]; [0013]; [0031] the system shows that the utilization of the ultrafast laser for photodisruption inherently includes the generation of an acoustic wave).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to understand that the utilization of the laser source in Altshuler inherently includes the generation of explosive acoustic waves directed at biological tissue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								February 10, 2022
/J.F.H./Examiner, Art Unit 3792          

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792